Title: From John Adams to Arthur Lee, 7 March 1779
From: Adams, John
To: Lee, Arthur


     
      Sir
      Passy Feb. i.e. March> 7. 1779
     
     I should be obliged to you to let Mr. Franklin take a Copy of our Letter to the Comte De Vergennes, relative to sending a Naval Force to America.
     The original Draught you have, which I should be obliged to you to send to me at Nantes after Mr. Franklin has taken a Copy of it, as I have no Copy of it, at all. I am with great Respect, your humble servant
     
      John Adams
     
    